Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (hereinafter referred to as “this Agreement”)
dated as of July 19, 2019, by and among Cosmos Group Holdings, Inc., a Nevada
corporation (“COSG” or the “Company”), on the one hand, and Hong Kong Healthtech
Limited, a limited company organized under the laws of Hong Kong (“HKHL”) and
each of the undersigned parties (each, an “Investor,” and collectively, the
“Investors”), on the other hand.

 

W I T N E S S E T H:

 

WHEREAS, HKHL is engaged in the business of developing and delivering
educational content (the “Business”) and is affiliated with So Wing Lok
Jonathan, one of the Investors;

 

WHEREAS, COSG, through its subsidiary Cosmos Robotor Holdings Limited, a British
Virgin Islands corporation, desires to acquire, and the Investors desire to
sell, up to Fifty One percent (51%) of HKHL, or up to Five Thousand One Hundred
(5,100) shares of the issued and outstanding ordinary shares of HKHL (“HKHL
Ordinary Stock”), from the Investors in exchange for Six Million Two Hundred
Thirty Two Thousand Nine Hundred Fifty One (6,232,951) shares of COSG’s common
stock, par value $0.001 (“Common Stock”), at a value of US$8.99 per share of
Common Stock (the “Exchange”), on the terms and conditions set forth below;

 

WHEREAS, the parties herein desire the Exchange to be a tax-free exchange under
the Internal Revenue Code.

 

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

 

ARTICLE I



Definitions

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the meanings indicated below:

 

“Affiliate” shall mean with respect to a specified Person, any other Person
which, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to a Person (a) any
other Person which beneficially owns or holds ten percent (10%) or more of any
class of voting securities or other securities convertible into voting
securities of such Person or beneficially owns or holds ten percent (10%) or
more of any other equity interests in such Person, (b) any other Person with
respect to which such Person beneficially owns or holds ten percent (10%) or
more of any class of voting securities or other securities convertible into
voting securities of such Person, or owns or holds ten percent (10%) or more of
the equity interests of the other Person, and (c) any director or senior officer
of such Person. For purposes of this definition, the term “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agreement” shall mean this Share Exchange Agreement together with all exhibits
and schedules referred to herein, which exhibits and schedules are incorporated
herein and made a part hereof.

 

“Closing” shall have the meaning set forth in Section 2.2.

 

“Closing Date” shall mean the date that the Closing takes place.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission or SEC” shall mean the United States Securities and Exchange
Commission.

 

 

 

 

 



   

 

 

“Commission Reports” shall mean the Forms 10-K, 10-Q, 8-K, and other Commission
filings required by the Securities Exchange Act of 1934, as amended, and
Securities Act of 1933, as amended, which have been filed by the Company with
the Commission as at the date of this Agreement.

 

“Company” shall have the meaning set forth in the recitals.

 

“Company Common Stock” shall mean the common stock of the Company at par value
of USD $0.001 per share.

 

“Confidential Information” means any information concerning the businesses and
affairs of
HKHL or the Company that is not already generally available to the public.

 

“Consideration” shall mean the consideration of Six Million Two Hundred Thirty
Two Thousand Nine Hundred Fifty One (6,232,951) shares of the Company’s Common
Stock, par value $0.001, issued by the Company to the Investors for the
acquisition by the Company of Five Thousand One Hundred (5,100) shares of the
HKHL Ordinary Stock (representing approximately 51% of the total issued and
outstanding shares of the HKHL Ordinary Stock).

 

“Effective Time” shall have the meaning set forth in Section 2.3.

 

“Environmental Laws” shall have the meaning set forth in Section 4.14.

 

“Exchange” shall have the meaning set forth in the recitals.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Documents” shall have the meaning set forth in Section 3.2.

 

“Financial Statements” shall mean HKHL’s balance sheets, statement of
operations, changes in stockholders’ equity and cash flow as of and for the
fiscal years ended December 31, 2018, and the six month period ended June 30,
2019. Financial statements for the years ended December 31, 2018, shall be
audited, in accordance with US GAAP by a PCAOB registered auditor acceptable to
HKHL in its discretion.

 

“GAAP” shall mean United States generally accepted accounting principles.

 

“Guaranty” shall mean, as to any Person, all liabilities or obligations of such
Person, with respect to any indebtedness or other obligations of any other
Person, which have been guaranteed, directly or indirectly, in any manner by
such Person, through an agreement, contingent or otherwise, to purchase such
indebtedness or obligation, or to purchase or sell property or services,
primarily for the purpose of enabling the debtor to make payment of such
indebtedness or obligation or to guarantee the payment to the owner of such
indebtedness or obligation against loss, or to supply funds to or in any manner
invest in the debtor.

 

“HKHL” shall mean Hong Kong Healthtech Limited, a limited company organized
under the laws of Hong Kong having its registered office at Room 1703, Times
Tower, 928 Cheung Sha Wan Road, Kowloon, Hong Kong.

 

“HKHL Certificates” shall have the meaning set forth in Section 2.4.

 

“HKHL Ordinary Stock” shall mean the ordinary stock of HKHL.

 

“Investor Representative” shall have the meaning set forth in Section 2.6.

 

“Investors” shall have the meaning set forth in the recitals.

 

“Investments” shall mean, with respect to any Person, all advances, loans or
extensions of credit to any other Person (except for extensions of credit to
customers in the ordinary course of business), all purchases or commitments to
purchase any stock, bonds, notes, debentures or other securities of any other
Person, and any other investment in any other Person, including partnerships or
joint ventures (whether by capital contribution or otherwise) or other similar
arrangement (whether written or oral) with any Person, including, but not
limited to, arrangements in which (i) the first Person shares profits and losses
of the other Person, (ii) any such other Person has the right to obligate or
bind the first Person to any third party, or (iii) the first Person may be
wholly or partially liable for the debts or obligations of such partnership,
joint venture or other entity.

 

 

 



 2 

 

 

“Knowledge” shall mean, in the case of any Person who is an individual,
knowledge that a reasonable individual under similar circumstances would have
after such reasonable investigation and inquiry as such reasonable individual
would under such similar circumstances make, and in the case of a Person other
than an individual, the knowledge that a senior officer, director or manager of
such Person, or any other Person having responsibility for the particular
subject matter at issue of such Person, would have after such reasonable
investigation and inquiry as such senior officer, director, manager or
responsible Person would under such similar circumstances make.

 

“Law” and “Laws” shall mean any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, order or other requirement or rule of law.

 

“Liabilities” shall mean any direct or indirect indebtedness, liability, claim,
loss, damage, deficiency, obligation or responsibility, fixed or unfixed, choate
or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, including, without limitation, liabilities on
account of taxes, other governmental charges or Litigation, whether or not of a
kind required by GAAP or International Financial Reporting Standards, as
applicable, to be set forth on a financial statement.

 

“Litigation” shall mean any actions, suits, investigations, claims or
proceedings.

 

“Material Adverse Effect” shall mean any event or condition of any character
which has had or could reasonably be expected to have a material adverse effect
on the condition (financial or otherwise), results of operations, assets,
liabilities, properties, or business of the Company or HKHL, as applicable.

 

“Material Company Agreement” shall have the meaning set forth in Section 3.17.

 

“Material HKHL Agreement” shall have the meaning set forth in Section 4.20

 

“Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, limited liability company, joint stock
company, joint venture, trust or government, or any agency or political
subdivision of any government or any other entity.

 

“Related Party” shall have the meaning set forth in Section 4.21.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Sold HKHL Stock” shall have the meaning set forth in Section 2.4

 

“Subsidiary” of any Person shall mean any Person, whether or not capitalized, in
which such Person owns, directly or indirectly, an equity interest of more than
fifty percent (50%), or which may effectively be controlled, directly or
indirectly, by such Person.

 

“Tax” and “Taxes” shall mean (i) all income, excise, gross receipts, ad valorem,
sales, use, employment, franchise, profits, gains, property, transfer, payroll,
withholding, severance, occupation, social security, unemployment compensation,
alternative minimum, value added, intangibles or other taxes, fees, stamp taxes,
duties, charges, levies or assessments of any kind whatsoever (whether payable
directly or by withholding), together with any interest and any penalties,
fines, additions to tax or additional amounts imposed by any governmental or
regulatory authority with respect thereto, (ii) any liability for the payment of
any amounts of the type described in (i) as a result of being a member of a
consolidated, combined, unitary or aggregate group for any Taxable period, and
(iii) any liability for the payment of any amounts of the type described in (i)
or (ii) as a result of being a transferee or successor to any person or as a
result of any express or implied obligation to indemnify any other Person.

 

 

 

 



 3 

 

 

“Tax Returns” shall mean returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

 

“Termination Date” shall have the meaning set forth in Section 6.6.

 

The words “hereof”, “herein” and “hereunder” and the words of similar import
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The terms defined in the singular shall have a comparable
meaning when used in the plural and vice versa.

 

ARTICLE II

 

Transactions; Terms of Share Exchange; Manner of Exchange

 

2.1       Exchange of Shares. Subject to the terms and conditions of this
Agreement, at the Effective Time (as defined below):

 

(a)                 At the direction of the Investor Representative, the Company
shall issue to the Investors up to an aggregate of 6,232,951 shares of Company
Common Stock in accordance with Section 2.4 hereof;

 

(b)                 Each Investor shall deliver to the Company the original HKHL
Certificates evidencing the Sold HKHL Stock and all appropriately executed
transfer documents in favor of the Company, in order to effectively transfer to
the Company the right, title and interest in and to the Sold HKHL Stock;

 

(c)                 the Exchange shall be consummated pursuant to the terms of
this Agreement, which has been approved and adopted by the Boards of Directors
of the Company; and

 

(d)                 the Securities issued by the Company in connection with this
Share Exchange Agreement are issued pursuant to the exemption from registration
contained in Regulation S of the Securities Act of 1933.

 

2.2       Time and Place of Closing. The closing of the transactions
contemplated hereby (the “Closing”) will take place at 10:00 A.M. on the date
following the satisfaction or waiver of all conditions to the obligations of the
parties to consummate the transactions contemplated hereby as set forth in
Article VI (other than conditions with respect to actions the respective parties
will take at the Closing itself) (the “Closing Date”). The Closing shall be held
at the principal office of the Company, or at such other location or time as may
be mutually agreed upon by the parties. The parties agree to take all necessary
and prompt actions so as to complete the Closing on or before July 20, 2019, or
at such other date as may be agreed to by the parties in writing.

 

2.3       Effective Time. The Exchange and other transactions contemplated by
this Agreement shall become effective on the Closing Date (the “Effective
Time”).

 

2.4       Exchange of Shares. At the Closing, the Investors shall surrender all
the share certificates or records which represent in the aggregate of Five
Thousand One Hundred (5,100) shares of the HKHL Ordinary Stock (representing up
to 51% of the total issued and outstanding shares of HKHL Ordinary Stock)
(collectively, the “Sold HKHL Stock”) immediately prior to the Closing Date (the
“HKHL Certificates”), and the respective Investors shall at the Effective Time
receive in exchange therefor that number of shares of the Company Common Stock
at an exchange ratio of One HKHL Ordinary Stock for 1,222 shares of the Company
Common Stock, up to a maximum of 6,232,951 shares of the Company’s Common Stock.

 

2.5       Legend On Securities. Each certificate for the shares of the Company
Common Stock to be issued to any of the Investors as part of the Consideration
shall bear substantially the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “US SECURITIES ACT”), OR THE
SECURITY LAWS OF ANY STATE OF THE UNITED STATES. THEY MAY NOT BE SOLD, OFFERRED
FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
STATE SECURITIES LAWS. HEDGING TRANSACTION INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLAINCE WITH THE U.S. SECURITIES ACT”.

 

 

 

 



 4 

 

 

2.6       Investor Representative. The Investors hereby designate Wing Lok
Jonathan SO to serve as the investor representative (the “Investor
Representative”). The Investors agree that: (i) the instructions of the Investor
Representative to the Company and the acts or omissions of the Investor
Representative shall be conclusively deemed to be the instructions, acts or
omissions of all of the Investors, and that the Company shall be entitled to
rely on such instructions, acts or omissions as if such instructions, actions or
omissions were received from or performed or omitted to be performed by all of
the Investors; and (ii) all notice and items delivered to the Investor
Representative shall be conclusively deemed delivered to all of the Investors.

 

ARTICLE III

 
Representations and Warranties of the Company

 

In order to induce the Investors to enter into this Agreement and to consummate
the transactions contemplated hereby, the Company makes the representations and
warranties set forth below to HKHL and the Investors.

 

3.1       Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. The Company
has all requisite corporate power and authority to carry on its business as
presently conducted. The Company is duly qualified to transact business and is
in good standing as a foreign corporation in all jurisdictions where the
ownership or leasing of its properties or the conduct of its business requires
such qualification except where the failure to so qualify would not have a
Material Adverse Effect on the Company.

 

3.2       Authorization; Enforceability. The execution, delivery and performance
of this Agreement and the License Agreement, in the form attached hereto as
Exhibit A (the “License Agreement”), by the Company and all other agreements to
be executed, delivered and performed by the Company pursuant to this Agreement
(collectively, the “Exchange Documents”) and the consummation by the Company of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate or individual action on the part of the Company. The
Exchange Documents have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligation of the Company, assuming the
due authorization, execution and delivery of this Agreement by the Investors,
enforceable in accordance with their respective terms, except to the extent that
their enforcement is limited by bankruptcy, insolvency, reorganization or other
laws relating to or affecting the enforcement of creditors’ rights generally and
by general principles of equity.

 

3.3       No Violation or Conflict. To the Knowledge of the Company, the
execution, delivery and performance of this Agreement and the Exchange Documents
by the Company, and the consummation by the Company of the transactions
contemplated hereby and thereby: (a) do not violate or conflict with any
provision of law or regulation (whether federal, state or local) of the United
States of America, or any writ, order or decree of any court or governmental or
regulatory authority, or any provision of the Company’s Articles of
Incorporation or Bylaws; and (b) do not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default), cause the acceleration of performance, give to others any right of
termination, amendment, acceleration or cancellation of or require any consent
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to any instrument or agreement to
which the Company is a party or by which the Company or its properties may be
bound or affected, other than instruments or agreements as to which consent
shall have been obtained at or prior to the Closing.

 

3.4       Consents of Governmental Authorities and Others. To the Knowledge of
the Company, other than in connection with the provisions of the Exchange Act,
and the Securities Act, no consent, approval, order or authorization of, or
registration, declaration, qualification or filing with any federal, state or
local governmental or regulatory authority, or any other Person, is required to
be made by the Company in connection with the execution, delivery or performance
of this Agreement by the Company or the consummation by the Company of the
transactions contemplated hereby, excluding the execution, delivery and
performance of this Agreement by the Investors.

 

 

 

 



 5 

 

 

3.5       Conduct of Business. Since December 31, 2018, the Company has
conducted its business in the ordinary and usual course consistent with past
practices and there has not occurred any Material Adverse Effect on the Company.
Except as disclosed in the Commission Reports, the Company has not (a) amended
its Articles of Incorporation or Bylaws; (b) issued, sold or authorized for
issuance or sale, shares of any class of its securities (including, but not
limited to, by way of stock split or dividend) or any subscriptions, options,
warrants, rights or convertible securities or entered into any agreements or
commitments of any character obligating it to issue or sell any such securities;
(c) redeemed, purchased or otherwise acquired, directly or indirectly, any
shares of its capital stock or any option, warrant or other right to purchase or
acquire any such capital stock; (d) suffered any damage, destruction or loss,
whether or not covered by insurance, which has had or could reasonably be
expected to have a Material Adverse Effect; granted or made any mortgage or
pledge or subjected itself or any of its properties or assets to any lien,
charge or encumbrance of any kind; (f) made or committed to make any capital
expenditures in excess of US$100,000; (g) become subject to any guaranty; (h)
granted any increase in the compensation payable or to become payable to
directors, officers or employees (including, without limitation, any such
increase pursuant to any severance package, bonus, pension, profit-sharing or
other plan or commitment); (i) entered into any agreement which would be a
material agreement, or amended or terminated any existing material agreement;
(j) to the Knowledge of the Company, been named as a party in any Litigation, or
become the focus of any investigation by any government or regulatory agency or
authority; (k) declared or paid any dividend or other distribution with respect
to its capital stock; or (l) to the Knowledge of the Company, experienced any
other event or condition of any character which has had, or could reasonably be
expected to have, a Material Adverse Effect on the Company.

 

3.6       Litigation. There is no Litigation pending or, to the Knowledge of the
Company, threatened before any court or by or before any governmental or
regulatory authority or arbitrator, (a) affecting the Company (as plaintiff or
defendant) or (b) against the Company relating to the Company Common Stock or
the transactions contemplated by this Agreement.

 

3.7       Brokers. The Company has not employed any broker or finder, nor has it
nor will it incur, directly or indirectly, any broker’s, finder's, investment
banking or similar fees, commissions or expenses in connection with the
transactions contemplated by this Agreement or the Exchange Documents.

 

3.8       Compliance. To the Knowledge of the Company, the Company is in
compliance with all federal, state, local and foreign laws, ordinances,
regulations, judgments, rulings, orders and other requirements applicable to the
Company and its assets and properties. To the Knowledge of the Company, the
Company is not subject to any judicial, governmental or administrative inquiry,
investigation, order, judgment or decree.

 

3.9       Charter, Bylaws and Corporate Records. The Commission Reports contain
true, correct and complete copies of (a) the Articles of Incorporation of the
Company, as amended and in effect on the date hereof, (b) the Bylaws of the
Company, as amended and in effect on the date hereof.

 

3.11      Capitalization. As of the date of this Agreement, the authorized
capital stock of the Company consists of 90,000,000 shares of common stock, USD
$0.001 par value per share, and 10,000,000 shares of preferred stock, par value
$0.001, of which as of the date of this Agreement, 21,492,933 shares of the
Company Common Stock and 0 shares of preferred stock are issued and outstanding.
All shares of outstanding Company Common Stock have been duly authorized, are
validly issued and outstanding, and are fully paid and non-assessable.

 

3.12      Rights, Warrants, Options. Except as set forth in the Commission
Reports, there are no outstanding (a) securities or instruments convertible into
or exercisable for any of the capital stock or other equity interests of the
Company; (b) options, warrants, subscriptions, puts, calls, or other rights to
acquire capital stock or other equity interests of the Company; or (c)
commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the issuance or repurchase by the Company of
any capital stock or other equity interests of the Company, or any instruments
convertible or exercisable for any such securities or any options, warrants or
rights to acquire such securities.

 

 

 

 



 6 

 

 

 

3.13       Commission Filings and Financial Statements. To the Company’s
Knowledge, all of the Commission Reports required to be filed by the Company
have been filed with the Commission for the periods indicated in the definition
of Commission Reports, and as of the date filed, each of the Commission Reports
were true, accurate and complete in all material respects and did not omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading. The financial statements included in the
Commission Reports of the Company: (a) have been prepared in accordance with the
books of account and records of the Company; (b) fairly present, and are true,
correct and complete statements in all material respects of the Company’s
financial condition and the results of its operations at the dates and for the
periods specified in those statements; and (c) have been prepared in accordance
with GAAP consistently applied with prior periods.

 

3.14       Absence of Undisclosed Liabilities. Other than as disclosed by the
Commission Reports and the financial statements of the Company included in the
Commission Reports, the Company does not have any Liabilities. The Company has
no Knowledge of any circumstances, conditions, events or arrangements which may
hereafter give rise to any Liabilities of the Company.

 

3.15       Real Property. The Company does not own any fee simple interest in
real property. The Company does not lease, sublease, or have any other
contractual interest in any real property.

 

3.16       Benefit Plans and Agreements. Except as disclosed in the Commission
Reports, the Company is not a party to any Benefit Plan (as defined in Section
4.17) or employment agreement under which the Company currently has an
obligation to provide benefits to any current or former employee, officer,
director, consultant or advisor of the Company.

 

3.17       Material Agreements. Except as disclosed in the Commission Reports,
the Company has no other material written and oral contracts or agreements
including without limitation any: (i) contract resulting in a commitment or
potential commitment for expenditure or other obligation or potential
obligation, or which provides for the receipt or potential receipt, involving in
excess of United States Dollar One Hundred Thousand Dollars (US$100,000.00) in
any instance, or series of related contracts that in the aggregate give rise to
rights or obligations exceeding such amount; (ii) indenture, mortgage,
promissory note, loan agreement, guarantee or other agreement or commitment for
the borrowing or lending of money or encumbrance of assets involving more than
United States Dollar One Hundred Thousand Dollars (US$100,000.00) in each
instance; (iii) agreement which restricts the Company from engaging in any line
of business or from competing with any other Person; or (iv) any other contract,
agreement, instrument, arrangement or commitment that is material to the
condition (financial or otherwise), results of operation, assets, properties,
liabilities, or business of the Company (collectively, and together with the
employment agreements, Employee Benefit Plans and all other agreements required
to be disclosed on any schedule to this Agreement, the “Material Company
Agreements”).

 

3.18       Disclosure. No representation or warranty of the Company contained in
this Agreement, and no statement, report, or certificate furnished by or on
behalf of the Company to HKHL pursuant hereto or in connection with the
transactions contemplated hereby, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading or omits to state a material fact
necessary in order to provide Investor with full and proper information as to
the business, financial condition, assets, liabilities, and results of operation
of the Company and the value of the properties or the ownership of the Company.

 

ARTICLE IV

Representations and Warranties of HKHL and the Investors

 

In order to induce the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, HKHL and each Investor hereby severally
and not jointly makes the representations and warranties set forth below to the
Company. The parties agree that except for the representations and warranties
set forth in Sections 4.2, 4.6, 4.9 and 4.20, each representation made by the
Investors in this Article IV is made to the best Knowledge of such Investor.

 

 

 

 



 7 

 

 

4.1       Organization. HKHL is a Hong Kong company duly organized, validly
existing and in good standing under the laws of Hong Kong. HKHL has all
requisite corporate power and authority to carry on its business as presently
conducted. HKHL is duly qualified to transact business in Hong Kong and China
and is in good standing as a foreign corporation in all jurisdictions where the
ownership or leasing of its properties or the conduct of its business requires
such qualification except where the failure to so qualify would not have a
Material Adverse Effect on HKHL.

 

4.2       Authorization; Enforceability. All corporate action on the part of
HKHL, the Investors and each of its officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement and
the License Agreement, the performance of all obligations of the HKHL and the
Investors hereunder and thereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the HKHL Ordinary Stock being
sold hereunder has been taken or will be taken prior to the Closing. HKHL and
each Investor have the capacity to execute, deliver and perform this Agreement.
This Agreement, the License Agreement and all other documents executed and
delivered by HKHL and each Investor pursuant to this Agreement have been duly
executed and delivered and constitute the legal, valid and binding obligations
of HKHL and each Investor, as applicable, assuming the due authorization,
execution and delivery of this Agreement by the Company, enforceable in
accordance with their respective terms, except to the extent that their
enforcement is limited by bankruptcy, insolvency, reorganization or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general principals of equity.

 

4.3       No Violation or Conflict. The execution, delivery and performance of
this Agreement and the other documents contemplated hereby by HKHL and the
Investors, and the consummation by HKHL and the Investors of the transactions
contemplated hereby: (a) do not violate or conflict with any provision of
applicable law or regulation, or any writ, order or decree of any court or
governmental or regulatory authority, or any provision of HKHL’s memorandum and
articles of association; and (b) do not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default), cause the acceleration of performance, give to others any right of
termination, amendment, acceleration or cancellation of or require any consent
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of HKHL pursuant to any instrument or agreement to which HKHL
is a party or by which HKHL or its properties may be bound or affected, other
than instruments or agreements as to which consent shall have been obtained at
or prior to the Closing.

 

4.4       Consents of Governmental Authorities and Others. No consent, approval
or authorization of, or registration, qualification or filing with governmental
or regulatory authority, or any other Person, is required to be made by HKHL or
the Investors in connection with the execution, delivery or performance of this
Agreement by HKHL or the Investors, as applicable, or the consummation by HKHL
or the Investors of the transactions contemplated hereby, excluding the
execution, delivery and performance of this Agreement by the Company.

 

4.5       Litigation. There is no Litigation pending or threatened before any
court or by or before any governmental or regulatory authority or arbitrator (a)
affecting HKHL (as plaintiff or defendant) or (b) against HKHL relating to HKHL
Ordinary Stock or the transactions contemplated by this Agreement.

 

4.6       Brokers. None of HKHL nor any Investor has employed any broker or
finder, and has not incurred and will not incur, directly or indirectly, any
broker’s, finder’s, investment banking or similar fees, commissions or expenses
in connection with the transactions contemplated by this Agreement or the
Exchange Documents.

 

4.7       Compliance. HKHL is in compliance with all ordinances, regulations,
judgments, rulings, orders and other requirements imposed by governmental
authorities or agencies applicable to HKHL and its assets and properties, except
where such noncompliance would not have a Material Adverse Effect on HKHL. To
the Knowledge of HKHL and Investor, it is not subject to any judicial,
governmental or administrative inquiry, investigation, order, judgment or
decree. HKHL has all franchises, permits, licenses, and any similar authority
necessary for the conduct of its business as now being conducted by it. HKHL is
not in default in any material respect under any of such franchises, permits,
licenses, or other similar authority.

 

4.8       Charter, Bylaws and Corporate Records. The Company has been provided
with true, correct and complete copies of (a) the memorandum and articles of
association of HKHL, as amended and in effect on the date hereof and (b) the
minute book of HKHL (containing all corporate proceedings from the date of
incorporation). Such minute book contains accurate records of all meetings and
other corporate actions of the board of directors, committees of the board of
directors, incorporators and shareholders of HKHL from the date of its
incorporation to the date hereof which were memorialized in writing.

 

 

 

 

 



 8 

 

 

4.9       Capitalization. As of the date of this Agreement, the authorized
capital stock of HKHL is 10,000 consisting of Ten Thousand (10,000) shares of
HKHL Ordinary Stock at HK$1 per share. HKHL has issued and outstanding Ten
Thousand (10,000) shares of HKHL Ordinary Stock. The issued and outstanding
shares of HKHL Ordinary Stock constitute one hundred percent (100%) of the
issued and outstanding capital stock of HKHL. All of the outstanding shares of
HKHL Ordinary Stock have been duly authorized, are validly issued and
outstanding, and are fully paid and non-assessable. There are no dividends which
have accrued or been declared but are unpaid on the capital stock of HKHL.

 

4.10       Subsidiaries. HKHL has no Subsidiaries.

 

4.11       Rights, Warrants, Options. There are no outstanding: (a) securities
or instruments convertible into or exercisable for any of the capital stock or
other equity interests of HKHL; (b) options, warrants, subscriptions or other
rights to acquire capital stock or other equity interests of HKHL; or (c)
commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the issuance or repurchase by HKHL of any
capital stock or other equity interests of HKHL, or any instruments convertible
or exercisable for any such securities or any options, warrants or rights to
acquire such securities.

 

4.12       Conduct of Business. Except as set forth below, since June 27, 2018,
HKHL has conducted its business in the ordinary and usual course consistent with
past practices and there has not occurred any Material Adverse Effect in the
condition (financial or otherwise), results of operations, properties, assets,
liabilities, or business of HKHL. Since June 27, 2018, HKHL has not (a) amended
its memorandum and articles of association; (b) issued, sold or authorized for
issuance or sale, shares of any class of its securities (including, but not
limited to, by way of stock split or dividend) or any subscriptions, options,
warrants, rights or convertible securities or entered into any agreements or
commitments of any character obligating it to issue or sell any such securities;
(c) redeemed, purchased or otherwise acquired, directly or indirectly, any
shares of its capital stock or any option, warrant or other right to purchase or
acquire any such capital stock; (d) suffered any damage, destruction or loss,
whether or not covered by insurance, which has had or could reasonably be
expected to have a Material Adverse Effect on any of its properties, assets, or
business; granted or made any mortgage or pledge or subjected itself or any of
its properties or assets to any lien, charge or encumbrance of any kind; (f)
made or committed to make any capital expenditures in excess of US$100,000; (g)
become subject to any guaranty; (h) granted any increase in the compensation
payable or to become payable to directors, officers or employees (including,
without limitation, any such increase pursuant to any severance package, bonus,
pension, profit-sharing or other plan or commitment); (i) entered into any
agreement which would be a material agreement, or amended, transferred or
terminated any existing material agreement; (j) been named as a party in any
Litigation, or become the focus of any investigation by any government or
regulatory agency or authority; (k) declared or paid any dividend or other
distribution with respect to its capital stock; or (l) experienced any other
event or condition of any character which has had, or could reasonably be
expected to have, a Material Adverse Effect on HKHL.

 

4.13       Taxes.

 

(a)                 all Taxes payable by HKHL (if any) have been fully and
timely paid or are fully provided for;

 

(b)                 neither HKHL nor any Person on behalf of or with respect to
HKHL has executed or filed any agreements or waivers extending any statute of
limitations on or extending the period for the assessment or collection of any
Tax. No power of attorney on behalf of HKHL with respect to any Tax matter is
currently in force;

 

(c)                 HKHL is not a party to any Tax-sharing agreement or similar
arrangement with any other party (whether or not written), and HKHL has not
assumed any Tax obligations of, or with respect to any transaction relating to,
any other Person, or agreed to indemnify any other Person with respect to any
Tax;

 

 

 

 



 9 

 

 

(d)                 no Tax Return concerning or relating to HKHL or its
operations has ever been audited by a government or taxing authority, nor is any
such audit in process or pending, and HKHL has not been notified of any request
for such an audit or other examination. To the Knowledge of Investor, no claim
has been made by a taxing authority in a jurisdiction where Tax Returns
concerning or relating to HKHL or its operations have not been filed, that it is
or may be subject to taxation by that jurisdiction;

 

(e)                 HKHL has never been included in any consolidated, combined,
or unitary Tax Return; and

 

(f)                  HKHL has complied in all material respects with all
applicable Laws relating to the payment and withholding of Taxes, and has duly
and timely withheld from employee salaries, wages and other compensation, and
has paid over to the appropriate taxing authorities, all amounts required to be
so withheld and paid over for all periods under all applicable laws.

 

4.14       Environmental Matters. (a) No real property used by HKHL presently or
in the past has been used to manufacture, treat, store, or dispose of any
hazardous substance and such property is free of all such substances such that
the condition of the property is in compliance with applicable Environmental
Laws; (b) HKHL is in compliance with all Environmental Laws applicable to HKHL
or its business as a result of any hazardous substance utilized by HKHL in its
business or otherwise placed at any of the facilities owned, leased or operated
by HKHL, or in which HKHL has a contractual interest; (c) HKHL has not received
any complaint, notice, order, or citation of any actual, threatened or alleged
noncompliance by HKHL with any Environmental Laws; and (d) there is no
Litigation pending or threatened against HKHL with respect to any violation or
alleged violation of the Environmental Laws, and there is no reasonable basis
for the institution of any such Litigation.

 

4.15       Financial Statements. The Financial Statements shall: (a) have been
prepared in accordance with the books of account and records of HKHL; (b) fairly
present, and are true, correct and complete statements in all material respects
of HKHL’s financial condition and the results of its operations at the dates and
for the periods specified in those statements; and (c) have been prepared in
accordance with International Financial Reporting Standards consistently applied
with prior periods.

 

4.16       Absence of Undisclosed Liabilities. Other than as disclosed in the
Financial Statements, HKHL does not have any Liabilities. None of HKHL nor
Investor has any Knowledge of any circumstances, conditions, events or
arrangements which may hereafter give rise to any Liabilities of HKHL.

 

4.17       Employment Agreements; Employee Benefit Plans and Employee Payments.
HKHL is not a party to any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) under which HKHL currently has an obligation to provide
benefits to any current or former employee, officer, director, consultant or
advisor of HKHL (collectively, “Benefit Plans”).

 

4.18       Assets & Liabilities. HKHL has good, clear and marketable title to
all the tangible properties and tangible assets reflected in the Financial
Statements as being owned by HKHL or acquired after the date thereof which are,
individually or in the aggregate, material to HKHL’s business (except properties
sold or otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all material liens.

 

 

 

 



 10 

 

 

4.19       Patents and Trademarks. To its Knowledge with respect to patents,
trademarks, services marks and trade names only, HKHL has sufficient title and
ownership of or exclusive licenses to all patents, trademarks, service marks,
trade names, domain names, copyrights, trade secrets, information, proprietary
rights and processes necessary for its business as now conducted and as proposed
to be conducted without any violation or infringement of, or other conflict
with, the rights of others, except for such items as have yet to be conceived or
developed or that are expected to be available for licensing on reasonable terms
from third parties. Exhibit B contains a complete list of patents and pending
patent applications and registrations and applications for trademarks,
copyrights and domain names of, or exclusively licensed to, HKHL. There are no
outstanding options, licenses, agreements, claims, encumbrances or shared
ownership of interests of any kind relating to anything referred to above in
this Section 4.19 that is to any extent owned by or exclusively licensed to
HKHL, nor is HKHL bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
domain names, copyrights, trade secrets, licenses, information, proprietary
rights and/or processes of any other person or entity, except, in either case,
for standard end-user, object code, internal-use software license and
support/maintenance agreements for software that is not and will not be
incorporated into, or used to provide or develop, HKHL’s software, products or
services. HKHL has not received any communications alleging that HKHL has
violated or would violate any of the patents, trademarks, service marks, domain
names, trade names, copyrights or trade secrets or other proprietary rights of
any other person or entity and HKHL is not aware of any potential basis for such
an allegation or of any specific reason to believe that such an allegation may
be forthcoming. HKHL is not aware that any of its employees is obligated under
any contract (including licenses, covenants or commitments of any nature) or
other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of his or her best
efforts to promote the interests of HKHL or that would conflict with HKHL’s
business as presently conducted or as proposed to be conducted. Neither the
execution nor delivery of this Agreement or the Exchange Documents, nor the
carrying on of HKHL’s business by the employees of HKHL, nor the conduct of
HKHL’s business as proposed, will, to HKHL’s knowledge, conflict with or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, any contract, covenant or instrument under which any of such employees is
now obligated. HKHL does not believe it is or will be necessary to utilize any
inventions of any of its employees (or people it currently intends to hire) made
prior to or outside the scope of their employment by HKHL. To the extent HKHL
uses any “open source” or “copyleft” software or is a party to “open” or “public
source” or similar licenses, HKHL is in compliance with the terms of any such
licenses, any such software and licenses are listed below, and HKHL is not
required (and, even if it distributed its software, would not be required) under
any such license to (a) make or permit any disclosure or to make available any
source code for its (or any of its licensors’) proprietary software or (b)
distribute or make available any of the HKHL’s proprietary software or
intellectual property (or to permit any such distribution or availability).

 

4.20       Material Agreements. Except as disclosed in Exhibit C hereto, HKHL
has no other material written and oral contracts or agreements including without
limitation any: (i) contract resulting in a commitment or potential commitment
for expenditure or other obligation or potential obligation, or which provides
for the receipt or potential receipt, involving in excess of United States
Dollar Twenty Thousand Dollars (US$20,000.00) in any instance, or series of
related contracts that in the aggregate give rise to rights or obligations
exceeding such amount; (ii) indenture, mortgage, promissory note, loan
agreement, guarantee or other agreement or commitment for the borrowing or
lending of money or encumbrance of assets involving more than United States
Dollar Twenty Thousand Dollars (US$20,000.00) in each instance; (iii) agreement
which restricts HKHL from engaging in any line of business or from competing
with any other Person; or (iv) any other contract, agreement, instrument,
arrangement or commitment that is material to the condition (financial or
otherwise), results of operation, assets, properties, liabilities, or business
of HKHL (collectively, and together with the employment agreements, Employee
Benefit Plans and all other agreements required to be disclosed on any schedule
to this Agreement, the “Material HKHL Agreements”). All Material HKHL Agreements
are in full force and effect. None of the execution, delivery or performance of
this Agreement or the Exchange Documents, nor the carrying on of HKHL’s business
by HKHL, nor the conduct of HKHL’s business as proposed, will, to HKHL’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in the amendment,
transfer or termination of, or fine, penalty or any other adverse event under,
any Material HKHL Agreements, or any portion thereof. There are no
understandings, arrangements or agreements to amend, transfer or terminate any
Material HKHL Agreement prior to the stated expiration or termination date of
such Material HKHL Agreement after the Closing.

 

4.21       Related-Party Transactions. No Investor, employee, officer, or
director of HKHL (a “Related Party”) or member of such Related Party’s immediate
family, or any corporation, partnership or other entity in which such Related
Party is an officer, director or partner, or in which such Related Party has
significant ownership interests or otherwise controls, is indebted to HKHL, nor
is HKHL indebted (or committed to make loans or extend or guarantee credit) to
any of them. To HKHL’s knowledge, none of such persons has any direct or
indirect ownership interest in any firm or corporation with which HKHL is
affiliated or with which HKHL has a business relationship, or any firm or
corporation that competes with HKHL, except that employees, officers, or
directors of HKHL and members of such Related Party’s immediate families may own
stock in publicly traded companies that may compete with HKHL. No Related Party
or member of their immediate family is directly or indirectly interested in any
material contract with HKHL. 

 

 

 

 



 11 

 

 

4.22       Labor Agreements and Actions; Employee Compensation. HKHL is not
bound by or subject to (and none of its assets or properties is bound by or
subject to) any written or oral, express or implied, contract, commitment or
arrangement with any labor union, and no labor union has requested or, to the
HKHL’s knowledge, has sought to represent any of the employees, representatives
or agents of HKHL. There is no strike or other labor dispute involving HKHL
pending, or to HKHL’s knowledge, threatened, that could have a material adverse
effect on the assets, properties, financial condition, operating results, or
business of HKHL (as such business is presently conducted and as it is proposed
to be conducted), nor is HKHL aware of any labor organization activity involving
its employees. HKHL is not aware that any officer or key employee, or that any
group of key employees, intends to terminate their employment with HKHL, nor
does HKHL have a present intention to terminate the employment of any of the
foregoing. The employment of each officer and employee of HKHL is terminable at
the will of HKHL. To its knowledge, HKHL has complied in all material respects
with all applicable laws related to employment. HKHL is not a party to or bound
by any currently effective employment contract, deferred compensation agreement,
bonus plan, incentive plan, profit sharing plan, retirement agreement, or other
employee compensation agreement. HKHL is not obligated to pay severance or any
other additional compensation upon the termination of any employee.

 

4.23       Disclosure. No representation or warranty of HKHL or any Investor
contained in this Agreement, and no statement, report, or certificate furnished
by or on behalf of HKHL or any Investor to the Company pursuant hereto or in
connection with the transactions contemplated hereby, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading or omits
to state a material fact necessary in order to provide the Company with full and
proper information as to the business, financial condition, assets, liabilities,
or results of operation of HKHL and the value of the properties or the ownership
of HKHL.

 

4.24       Further Representations and Warranties. The Investors (by their
respective signatures) further hereby represent and warrant to the Company that:

 

a.                    They understand that the shares of the Company Common
Stock (collectively, the “Securities”) to be issued to them pursuant to this
Agreement HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE SECURITIES AGENCIES AND NO REGISTRATION
STATEMENT HAS BEEN FILED WITH ANY REGULATORY AGENCY;

 

b.                    They are not an underwriter and would be acquiring the
Securities solely for investment for his or her own account and not with a view
to, or for, resale in connection with any distribution within the meaning of the
federal securities act, the state securities acts or any other applicable state
securities acts;

 

c.                    They are not a person in the United States of America and
at the time the buy order was originated, were outside the United States of
America and are not a citizen of the United States (a “U.S. person”) as that
term is defined in Regulation S of the Securities Act and was not formed by a
U.S. person principally for the purpose of investing in securities not
registered under the Securities Act;

 

d.                    They understand the speculative nature and risks of
investments associated with the Company, and confirm that the acquisition of the
Securities would be suitable and consistent with their investment program and
that their financial position enables him or her to bear the risks of this
investment;

 

e.                    To the extent that any federal, and/or state securities
laws shall require, they hereby agree that any securities acquired pursuant to
this Agreement shall be without preference as to assets;

 

f.                     The certificate for shares of the Securities will contain
a legend that transfer is prohibited except in accordance with the provisions of
Regulation S or Regulation D;

 

g.                    They have had the opportunity to ask questions of the
Company and have received all information from the Company to the extent that
the Company possessed such information, necessary to evaluate the merits and
risks of any investment in the Company. Further, they acknowledge receipt of:
(1) all material books, records and financial statements of the Company; (2) all
material contracts and documents relating to the proposed transaction; (3) all
documents and reports filed with the Commission; and, (4) an opportunity to
question the appropriate executive officers or partners;

 

 

 

 



 12 

 

 

h.                    They have satisfied the suitability standards and
securities laws imposed by the government of the respective country he or she
resides;

 

i.                     They have adequate means of providing for their current
needs and personal contingencies and have no need to sell the Securities
acquired in the foreseeable future (that is at the time of the investment, they
can afford to hold the investment for an indefinite period of time);

 

j.                     They have sufficient knowledge and experience in
financial matters to evaluate the merits and risks of this investment and
further, are capable of reading and interpreting financial statements. Further,
they are “sophisticated investors” as that term is defined in applicable court
cases and the rules, regulations and decisions of the United States Securities
and Exchange Commission;

 

k.                    The offer and sale of the Securities referred to herein is
being made outside the United States within the meaning of and in full
compliance with Regulation S;

 

l.                     They are not a U. S. person within the meaning of
Regulation S and are not acquiring the Shares for the account or benefit of any
U. S. person;

 

m.                  They hereby agree not to engage in any hedging transactions
involving the securities described herein unless in compliance with the
Securities Act and Regulation S promulgated thereunder; and

 

n.                    They agree to resell such Securities only in accordance
with the provisions of Regulation S, pursuant to registration under the
Securities Act, or pursuant to an available exemption from registration.

 

ARTICLE V

 
Additional Agreements

 

5.1       Survival of the Representations and Warranties. The representations
and warranties and covenants set forth in Article III and Article IV of this
Agreement shall survive the Closing until the expiration of twelve (12) months
from the Closing Date. No claim for indemnity with respect to breaches of
representations and warranties may be brought by any party hereto, other than a
claim for fraud or intentional misrepresentation, after expiration of the
applicable survival period therefore as set forth in this Section 5.1.

 

5.2       Investigation. The representations, warranties, covenants and
agreements set forth in this Agreement shall not be affected or diminished in
any way by any investigation (or failure to investigate) at any time by or on
behalf of the party for whose benefit such representations, warranties,
covenants and agreements were made. All statements contained herein or in any
schedule, certificate, exhibit, list or other document required to be delivered
pursuant hereto, shall be deemed to be representations and warranties for
purposes of this Agreement; provided, that any knowledge or materiality
qualifications contained herein shall be applicable to such other documents.

 

5.3       Performance Guaranty. HKHL covenants that the audited financial
statements of the Company for the fiscal year ended December 31, 2019, shall
reflect the following performance by HKHL:

 

a.Net revenue from HKHL of HK$12 million; and

b.Net profit from HKHL of HK$2.6 million.

 

If HKHL fails to meet such performance milestones, HKHL, the Investors and all
recipients of the Consideration shall return a portion of the Consideration, the
number of which will be calculated as set forth below:

 

No. of Consideration

Returned

= Twenty-day volume average closing price (or closing price if not available) of
the Consideration less net profit attributed to HKHL.

 

As security for the performance of HKHL’s obligations hereunder, HKHL, the
Investors and all other recipients of the Consideration shall deliver to the
Company stock certificates representing the aggregate amount of Consideration,
together with the necessary stock powers executed in blank and such other
instruments of transfer as may be necessary or desirable to transfer full and
complete ownership of such Consideration to the Company free and clear of any
liens or encumbrances.

 

 

 

 

 13 

 



 

5.4       General Confidentiality. Each of the parties hereto will treat and
hold as such all of the Confidential Information of the other party, refrain
from using any of the Confidential Information except in connection with this
Agreement, and unless there is a closing on the Exchange, deliver promptly to
the owner of such Confidential Information or destroy, at the request and option
of the owner of the Confidential Information, all tangible embodiments (and all
copies) of the Confidential Information which are in its possession. In the
event that any of the parties is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, that party will notify the affected party promptly of
the request or requirement so that the affected party may seek an appropriate
protective order or waive compliance with the provisions of this Section 5.4.
If, in the absence of a protective order or the receipt of a waiver hereunder,
any of the parties is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt, that
Party may disclose the Confidential Information to the tribunal; provided,
however, that the disclosing party shall use its commercially reasonable efforts
to obtain, at the request of the affected party, an order or other assurance
that confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as the affected party shall designate. The
foregoing provisions shall not apply to any Confidential Information which is
generally available to the public immediately prior to the time of disclosure.

 

5.5       Non-Competition and Non-Solicitation. Each of HKHL and the Investors
agrees that so long as the Company holds ten percent (10%) of more of the issued
and outstanding securities of HKHL (the “Restricted Period”), HKHL and the
Investors will not provide any services or engage in any employment or business
activity which is competitive with, or would otherwise conflict with, the
Company without the Company’s express written consent. Each of HKHL and the
Investors agrees further that during the Restricted Period, it, he or she: (i)
will not, either directly or through others, use trade secret information of the
Company to solicit or attempt to solicit any customer, vendor, employee,
independent contractor or consultant of the Company to terminate his or her
relationship with the Company in order to become a customer, vendor, employee,
consultant or independent contractor to or for any other person or entity
including, without limitation, Director; (ii) will not use trade secret
information of the Company to solicit or engage in competitive business with
Company’s existing or potential vendors or customers at the time; and (iii) will
not encourage or solicit any customer, vendor, employee or consultant to leave
the Company for any reason.

 

5.6       Indemnification. HKHL and each Investor shall jointly and severally
indemnify and hold harmless the Company against any and all claims, losses,
penalties, fines, forfeitures, costs, including reasonable and necessary legal
fees (irrespective of whether or not incurred in connection with the defence of
any actual or threatened action, proceeding, or claim), judgments, and any other
costs, fees and expenses (collectively, “Losses”) that the Company suffers or
may sustain in any way related to or in connection with any: (i) fraud,
negligence or willful misconduct by HKHL or any of the Investors, or (ii) a
breach of the representations or warranties or other obligations of HKHL or any
of the Investors contained in this Agreement or any Exchange Documents.

 

5.7       Tax Treatment. Neither the Company nor Investors will knowingly take
any action, written or otherwise, which would result in the transactions
contemplated by this Agreement not being accounted for as tax-free exchange
under the Code.

 

5.8       General. In case at any time after the Closing Date any further action
is necessary to carry out the purposes of this Agreement, each of the parties
will take such further action (including the execution and delivery of such
further instruments and documents) as the other party reasonably may request,
all at the sole cost and expense of the requesting party.

 

ARTICLE VI

 

Closing; Deliveries; Conditions Precedent

 

6.1       Closing; Effective Date. All proceedings taken and all documents
executed at the Closing shall be deemed to have been taken, delivered and
executed simultaneously, and no proceeding shall be deemed taken nor documents
deemed executed or delivered until all have been taken, delivered and executed.

 

 

 

 



 14 

 

 

6.2       Deliveries

 

(a)                 At Closing, the Company shall deliver the following
documents to HKHL and the Investor Representative:

 

(i)                   a certificate, dated the Closing Date, signed by the
directors of the Company setting forth that: (i) authorizing resolutions were
adopted by all the directors of the Company approving the acquisition of the
Sold HKHL Stock by the Company from the Investors in consideration of 6,232,951
shares of the Company Common Stock in aggregate to the Investors and the
Exchange under the terms and conditions of this Agreement; and (ii) the
Company’s transfer agent has been authorized to issue the shares of the Company
Common Stock to the Investors in accordance with Section 2.4 hereof (the
aggregate of which represents the Consideration) and the other documents
contemplated hereby and the transactions contemplated hereby and thereby.

 

(ii)                 the certificate referred to in Section 6.3(d); and

 

(iii)                the License Agreement signed by the Company.

 

(b)                 At Closing, the Investor Representative and HKHL shall
deliver the following documents to the Company:

 

(i)                  A power of attorney executed by the Investors appointing
the Investor Representative as attorney-in-fact to negotiate and execute this
Agreement and any amendments thereto on behalf of the Investors;

 

(ii)                 the HKHL Certificates or Records representing all of the
Sold HKHL Stock (i.e. 51% of the issued and outstanding shares of HKHL Ordinary
Stock);

 

(iii)                a certificate from a director or the company secretary of
HKHL, as of a recent date, as to the good standing of HKHL and certifying its
Memorandum and Articles of Association;

 

(iv)               certificates, dated the Closing Date, signed by a director of
HKHL setting forth that authorizing resolutions were adopted by HKHL’s Board of
Directors approving the transfer of all the Sold HKHL Stock to the Company, this
Agreement and the other documents contemplated hereby and the transactions
contemplated hereby and thereby;

 

(v)                 the Financial Statements;

 

(vi)               the Company stock certificates representing the aggregate
amount of Consideration, together with the necessary stock powers executed in
blank and such other instruments of transfer as may be necessary or desirable to
transfer full and complete ownership of such Consideration to the Company as set
forth in Section 5.3(b);

 

(vii)              the certificates referred to in Section 6.4(d); and

 

(viii)            the License Agreement signed by HKHL and the Investors.

 

6.3       Conditions Precedent to the Obligations of HKHL and the Investors.
Each and every obligation to consummate the transactions described in this
Agreement and any and all liability of HKHL and the Investors to the Company
shall be subject to the following conditions precedent:

 

(a)                 Representations and Warranties True. Each of the
representations and warranties of the Company contained herein or in any
certificate or other document delivered pursuant to this Agreement or in
connection with the transactions contemplated hereby shall be true and correct
in all material respects as of the Closing Date with the same force and effect
as though made on and as of such date.

 

 

 

 



 15 

 

 

(b)                 Performance. The Company shall have performed and complied
in all material respects with all of the agreements, covenants and obligations
required under this Agreement to be performed or complied with by them on or
prior to the Closing Date.

 

(c)                 No Material Adverse Change. Except as expressly permitted or
contemplated by this Agreement, no event or condition shall have occurred which
has adversely affected or may adversely affect in any respect the condition
(financial or otherwise) of the Company between the date of execution of this
Agreement and the Closing Date.

 

(d)                 The Company’s Certificate. The Company shall have delivered
to Investor a certificate dated the Closing Date and signed by a director of the
Company, certifying that the conditions specified in Sections 6.3(a), (b) and
(c) above have been fulfilled.

 

(e)                 Consents. The Company shall have obtained all
authorizations, consents, waivers and approvals as may be required to consummate
the transactions contemplated by this Agreement.

 

(f)                  License Agreement. The Company shall have delivered to HKHL
the License Agreement executed by the Company.

 

6.4       Conditions Precedent to the Obligations of the Company. Each and every
obligation of the Company to consummate the transactions described in this
Agreement and any and all liability of the Company to HKHL and the Investors
shall be subject to the fulfilment of the following conditions precedent:

 

(a)                 Representations and Warranties True. Each of the
representations and warranties of HKHL and the Investors contained herein or in
any certificate or other document delivered pursuant to this Agreement or in
connection with the transactions contemplated hereby shall be true and correct
in all material respects as of the Closing Date with the same force and effect
as though made on and as of such date.

 

(b)                 Performance. HKHL and the Investors shall have performed and
complied in all material respects with all of the agreements, covenants and
obligations required under this Agreement to be performed or complied with by it
on or prior to the Closing Date.

 

(c)                 No Material Adverse Change. Except as expressly permitted or
contemplated by this Agreement, no event or condition shall have occurred which
has adversely affected or may adversely affect in any respect the condition
(financial or otherwise) of HKHL between the date of execution of this Agreement
and the Closing Date.

 

(d)                 Investor’s Certificates. HKHL and the Investor
Representative shall have delivered a certificate or Records addressed to the
Company, dated the Closing Date, certifying that the conditions specified in
Sections 6.4(a), (b) and (c) above have been fulfilled.

 

(e)                 Consents. HKHL and the Investors shall have obtained all
authorizations, consents, waivers and approvals as may be required to consummate
the transactions contemplated by this Agreement, including but not limited to
those with respect to any material agreement of HKHL.

 

(f)                  License Agreement. HKHL and the Investors shall have
delivered to HKHL the License Agreement executed by HKHL and the Investors.

 

(g)                 Due Diligence Review. The Company shall have completed
within thirty (30) days from the date of this Agreement of its due diligence
investigation of HKHL to its satisfaction.

 

(h)                 Financial Statements. HKHL shall have delivered to the
Company the Financial Statements. The Financial Statements shall: (a) have been
prepared in accordance with the books of account and records of HKHL; (b) fairly
present, and are true, correct and complete statements in all material respects
of HKHL’s financial condition and the results of its operations at the dates and
for the periods specified in those statements; and (c) have been prepared in
accordance with US GAAP consistently applied with prior periods.

 

 

 

 



 16 

 

 

6.5       Best Efforts. Subject to the terms and conditions provided in this
Agreement, each of the parties shall use their respective best efforts in good
faith to take or cause to be taken as promptly as practicable all reasonable
actions that are within its power to cause to be fulfilled those of the
conditions precedent to its obligations or the obligations of the other parties
to consummate the transactions contemplated by this Agreement that are dependent
upon its actions, including obtaining all necessary consents, authorizations,
orders, approvals and waivers.

 

6.6       Termination. This Agreement and the transactions contemplated hereby
may be terminated at any time prior to the occurrence of the Closing (a) by the
mutual consent of the parties hereto; (b) by the Company, if the Closing has not
occurred on or prior to August _____, 2019, or such other date as may be agreed
to by the parties hereto (such date of termination being referred to herein as
the “Termination Date”), provided the failure of the Closing to occur by such
date is not the result of the failure of the party seeking to terminate this
Agreement to perform or fulfil any of its obligations hereunder; (c) by HKHL or
any Investor solely with respect to such Investor and HKHL Ordinary Stock held
by such Investor at any time at or prior to Closing in such Investor’s sole
discretion if (i) any of the representations or warranties of the Company in
this Agreement are not in all material respects true, accurate and complete or
if the Company breaches in any material respect any covenant contained in this
Agreement, provided that such misrepresentation or breach is not cured within
fourteen (14) days after notice thereof, but in any event prior to the
Termination Date or (ii) any of the conditions precedent to the Company’s
obligations to conduct the Closing have not been satisfied by the date required
thereof; or (d) by the Company at any time at or prior to Closing in its sole
discretion if (i) any of the representations or warranties of HKHL or any
Investor in this Agreement are not in all material respects true, accurate and
complete or if Investor breaches in any material respect any covenant contained
in this Agreement, provided that such misrepresentation or breach is not cured
within fourteen (14) days after notice thereof, but in any event prior to the
Termination Date or (ii) any of the conditions precedent to the obligation of
HKHL and or the Investors to conduct the Closing have not been satisfied by the
date required thereof. If this Agreement is terminated pursuant to this Section
6.6, written notice thereof shall promptly be given by the party electing such
termination to the other party and, subject to the expiration of the cure
periods provided in clauses (c) and (d) above, if any, this Agreement shall
terminate without further actions by the parties and no party shall have any
further obligations under this Agreement.

 

6.7       Shares Issuance. Within Thirty (30) days after the Closing, the
Company shall take all necessary steps to issue and deliver to the Investor
Representative the share certificates evidencing the Company Common Stock
issuable in the names of the respective Investors for the respective number of
shares to which such Investors are entitled pursuant to Section 2.4 hereof.

 

 

ARTICLE VII

 

Miscellaneous

 

7.1       Notices. Any notice, demand, claim or other communication under this
Agreement shall be in writing and delivered personally or sent by certified
mail, return receipt requested, postage prepaid, or sent by facsimile or prepaid
overnight courier to the parties at the addresses as follows (or at such other
addresses as shall be specified by the parties by like notice):

 

If to the Company: COSMOS GROUP HOLDINGS, INC.   Rooms 1705-6, 17th Floor, Tai
Yau Building,   No. 181 Johnston Road   Wanchai, Hong Kong   Fax: +852 3643 1125
  Attn: Secretary     If to HKHI or Investor: To the address or number set forth
below HKHI’s or such Investor’s signature

 

Such notice shall be deemed delivered upon receipt against acknowledgment
thereof if delivered personally, on the third business day following mailing if
sent by certified mail, upon transmission against confirmation if sent by
facsimile and on the next business day if sent by overnight courier.

 

 

 



 17 

 

 

7.2       Entire Agreement; Incorporation. This Agreement and the documents and
instruments and other agreements among the parties hereto as contemplated by or
referred to herein contain every obligation and understanding between the
parties relating to the subject matter hereof and merges all prior discussions,
negotiations, agreements and understandings, both written and oral, if any,
between them, and none of the parties shall be bound by any conditions,
definitions, understandings, warranties or representations other than as
expressly provided or referred to herein. All schedules, exhibits and other
documents and agreements executed and delivered pursuant hereto are incorporated
herein as if set forth in their entirety herein.

 

7.3       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

 

7.4       Assignment. This Agreement may not be assigned by any party without
the written prior consent of the other party. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

7.5       Waiver and Amendment. Any representation, warranty, covenant, term or
condition of this Agreement which may legally be waived, may be waived, or the
time of performance thereof extended, at any time by the party hereto entitled
to the benefit thereof, and any term, condition or covenant hereof (including,
without limitation, the period during which any condition is to be satisfied or
any obligation performed) may be amended by the parties thereto at any time. Any
such waiver, extension or amendment shall be evidenced by an instrument in
writing executed on behalf of the party against whom such waiver, extension or
amendment is sought to be charged. No waiver by any party hereto, whether
express or implied, of its rights under any provision of this Agreement shall
constitute a waiver of such party’s rights under such provisions at any other
time or a waiver of such party’s rights under any other provision of this
Agreement. No failure by any party thereof to take any action against any breach
of this Agreement or default by another party shall constitute a waiver of the
former party’s right to enforce any provision of this Agreement or to take
action against such breach or default or any subsequent breach or default by
such other party.

 

7.6       No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any Person
other than the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement, except as otherwise
provided herein.

 

7.7       Severability. In the event that any one or more of the provisions
contained in this Agreement, or the application thereof, shall be declared
invalid, void or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect and the
application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto. The
parties further agree to replace such invalid, void or unenforceable provision
with a valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid, void or
unenforceable provision.

 

7.8       Expenses. Except as otherwise provided herein, each party agrees to
pay, without right of reimbursement from the other party, the costs incurred by
it incident to the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereby, including, without
limitation, costs incident to the preparation of this Agreement, and the fees
and disbursements of counsel, accountants and consultants employed by such party
in connection herewith.

 

7.9       Headings. The table of contents and the section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of any provisions of this Agreement.

 

7.10       Other Remedies; Injunctive Relief. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that subject
to Section 7.13 hereof, the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court in the state of Nevada, this being
in addition to any other remedy to which they are entitled at law or in equity.
In any action at law or suit in equity to enforce this Agreement or the rights
of the parties hereunder, the prevailing party in any such action or suit shall
be entitled to receive a reasonable sum for its attorneys’ fees and all other
reasonable costs and expenses incurred in such action or suit.

 

 

 

 



 18 

 

 

7.11       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall be deemed valid and binding.

 

7.12       Governing Law. This Agreement has been entered into and shall be
construed and enforced in accordance with the laws of the State of Nevada,
without reference to the choice of law principles thereof.

 

7.13       Jurisdiction and Venue. This Agreement shall be subject to the
exclusive jurisdiction of the courts of the State of Nevada. The parties to this
Agreement agree that any breach of any term or condition of this Agreement shall
be deemed to be a breach occurring in the State of Nevada by virtue of a failure
to perform an act required to be performed in the State of Nevada and
irrevocably and expressly agree to submit to the jurisdiction of the courts of
the State of Nevada for the purpose of resolving any disputes among the parties
relating to this Agreement or the transactions contemplated hereby. The parties
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement, or any judgment entered
by any court in respect hereof brought in the State of Nevada, and further
irrevocably waive any claim that any suit, action or proceeding brought in the
State of Nevada has been brought in an inconvenient forum.

 

7.14       Participation of Parties. The parties hereby agree that they have
consulted their respective counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding,
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

 

7.15       Further Assurances. The parties hereto shall deliver any and all
other instruments or documents reasonably required to be delivered pursuant to,
or necessary or proper in order to give effect to, all of the terms and
provisions of this Agreement including, without limitation, all necessary stock
powers and such other instruments of transfer as may be necessary or desirable
to transfer full and complete ownership of the Sold HKHL Stock to the Company or
the issuance of the applicable Securities to the Investors for the
Consideration, as the case may be, free and clear of any liens or encumbrances.

 

7.16       Publicity. No public announcement or other publicity concerning this
Agreement or the transactions contemplated hereby shall be made without the
prior written consent of both the Company and Investor as to form, content,
timing and manner of distribution. Nothing contained herein shall prevent any
party from making any filing required by federal or state securities laws or
stock exchange rules of the United States of America.

 

7.17       No Solicitation. None of HKHL, Investor nor the Company shall
authorize or permit any of its officers, directors, agents, representatives,
managers, members, agents, or advisors to solicit, initiate or encourage or take
any action to facilitate the submission of inquiries, proposals or offers from
any person relating to any matter concerning any merger, consolidation, business
combination, recapitalization or similar transaction involving HKHL or the
Company, respectively, other than the transaction contemplated by this Agreement
or any other transaction the consummation of which would or could reasonably be
expected to impede, interfere with, prevent or delay the Exchange or which would
or could be expected to dilute the benefits to each of the parties of the
transactions contemplated hereby. Investor and the Company will immediately
cease and cause to be terminated any existing activities, discussions and
negotiations with any parties conducted heretofore with respect to any of the
foregoing.

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 

 

 



 19 

 

 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

COSMOS GROUP HOLDINGS INC.

 

 

 

By: ______________________________________________________________

Miky Y.C. Wan

Chief Executive Officer, Interim Chief Financial Officer and President

Address: Rooms 1705-6, 17/F, Tai Yau Building, 181 Johnston Road, Wan Chai, Hong
Kong

 

 

 

 

Hong Kong Healthtech Limited

 

 

 

By: ______________________________________________________________

Wing Lok Jonathan SO

Director

Address: Room 1703, Times Tower, 928 Cheung Sha Wan Road, Kowloon, Hong Kong

Facsimile: ___________________________________________________

 

 

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 

 

 

 

 

 

 

 



 20 

 

 

INVESTOR

 

 

 

______________________________________

Signature

 

Wing Lok Jonathan SO

Print Name

 

 

5,100

_________________________

No. of HKHL Ordinary Shares

 

 

Address:

Room 1703, Times Tower,

928 Cheung Sha Wan Road,

Kowloon, Hong Kong

 

Facsimile:

 

________________________

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 

 

 

 

 

 

 

 



 21 

 

 

 

EXHIBIT A

 

LICENSE AGREEMENT

[See Attachment]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 22 

 

 

EXHIBIT B

 

PATENTS AND TRADEMARKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 23 

 

 

EXHIBIT C

 

MATERIAL HKHL AGREEMENTS

 

HKHL and Sensetime Group Limited, a limited liability company organized under
the laws of Hong Kong (“Sensetime”), are parties to an oral cooperation
agreement pursuant to which the parties agreed to jointly develop the AI
education market. Specifically, HKHL agreed to promote the products and services
of SenseStudy to schools, assist schools to develop an AI Classroom and provide
AI curriculum. SenseTime agreed to provide support for the solutions, technical
guidance, teachers training and other services.

 

During the term of the agreement, the parties (and HKHL's joint venture
companies) can, in any project promotion in the AI education or related fields,
use the phrase "AI Education Partner", and within the authorized scope, use the
other Party's product, technology, service or solution, and other materials.

 

 

 

 

 

 

 

 

 

 

 

 

 



 24 

 